FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 under the Securities Exchange Act of 1934 ICON 2008 Guidance ICON plc (Registrant’s name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesXNo Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesNoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesNoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82N/A November 26th, 2007 ICON plc announce date for Financial Guidance 2008 Dublin, Ireland, November 22nd 2007 – ICON plc (NASDAQ: ICLR), today announced that it will release its fiscal year 2008 financial guidance on Wednesday 19th December, before the market opens.The release will be available on the ICON Web site at www.iconplc.com . At 9:00 a.m. EST 14:00 GMT the company will host a conference call followed by a Q&A session.The call can be heard on live on the internet via www.iconplc.com . Enquiries: Investor Relations 1-888-381-7923 or Ciaran Murray CFO + 353 –1-291-2000 Both at ICON. ICON plc is a global provider of outsourced development services to the pharmaceutical, biotechnology and medical device industries. The Company specializes in the strategic development, management and analysis of programs that support clinical development - from compound selection to Phase I-IV clinical studies. ICON teams have successfully conducted over 1,900 development projects and over 2,300 consultancy engagements across all major therapeutic areas. ICON currently has approximately 5,500 employees, operating from 66 locations in 34 countries. Further information is available at www.iconplc.com. The statements made in this Press Release may contain forward-looking statements that involve a number of risks and uncertainties.In addition to the matters described in this Press Release, the ability to maintain large client contracts or enter into new contracts, maintain client relationships and the ability to manage the opening of new offices, the integration of new business mergers and acquisitions, as well as other risks and uncertainties detailed from time to time in SEC reports filed by ICON, including its Form 20-F, F-1, S-8 and F-3, may affect the actual results achieved by ICON.ICON disclaims any intent or obligation to update these forward-looking statements. Source: ICON plc SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ICON plc Date:November 26, 2007 /s/ Ciaran Murray Ciaran Murray Chief Financial Officer
